Name: Commission Regulation (EC) No 3337/94 of 23 December 1994 amending or repealing certain Regulations in the milk and milk products sector following the accession of Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: trade policy;  European construction;  agricultural policy;  processed agricultural produce
 Date Published: nan

 No L 350/66 Official Journal of the European Communities 31 . 12. 94 COMMISSION REGULATION (EC) No 3337/94 of 23 December 1994 amending or repealing certain Regulations in the milk and milk products sector following the accession of Austria, Finland and Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, med-milk powder intended for feed for calves ("), as last amended by Regulation (EC) No 3025/94 (9), Having regard to the Treaty establishing the European Community,  Commission Regulation (EEC) No 2967/79 of 18 December 1979 laying down the conditions under which certain cheeses benefiting from preferential import treatment are to be processed (10), as last amended by Regulation (EEC) No 222/88,Having regard to the Act of Accession of Norway, Austria, Finland and Sweden ('), and in particular Article 169(2) thereof,  Commission Regulation (EEC) No 2191 /81 of 31 July 1981 on the granting of aid for the purchase of butter by non-profit-making institutions and organiza ­ tions (M), as last amended by Regulation (EC) No 2029/94 O2), Whereas, pursuant to Article 2 (3) of the Treaty of Acces ­ sion, the institutions of the European Union may adopt before accession the measures referred to in Article 169 of the Act of Accession, which will enter into force subject to and on the date of entry into force of the Treaty of Accession :  Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implemen ­ ting the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (13), as last amended by Regulation (EEC) No 11 0/93 (14),  Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (15), as last amended by Regulation (EC) No 659/94 (16), Whereas, in the milk and milk products sector, the fol ­ lowing Regulations must be adjusted :  Commission Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the terri ­ tory of another Mamber State (2), as amended by Regu ­ lation (EEC) No 3733/92 (3),  Commission Regulation (EEC) No 2315/76 of 24 September 1976 on the sale of butter from public stocks (4), as last amended by Regulation (EEC) No 1756/93 0,  Commission Regulation (EEC) No 776/78 of 18 April 1978 on the application of the lowest rate of refund on exports of dairy products and repealing and amending certain Regulations (% as last amended by Regulation (EEC) No 222/88 0,  Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skim ­  Commission Regulation (EEC) No 1953/82 of 6 July 1982 laying down special conditions for the export of certain cheeses to certain third countries (17), as last amended by Regulation (EEC) No 222/88,  Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of inter ­ vention butter intended for direct consumpton in the form of concentrated butter (18), as last amended by Regulation (EC) No 3041 /94 (I9), (') OJ No C 241 , 29. 8 . 1994, p. 21 . (2) OJ No L 180, 6 . 7. 1976, p. 9. (") OJ No L 199, 7. 8 . 1979, p. 1 . 0 OJ No L 321 , 14. 12. 1994, p. 9 . (10) OJ No L 336, 29 . 12. 1979, p. 23 . (11) OJ No L 213, 1 . 8 . 1981 , p. 20. (u) OJ No L 206, 9 . 8 . 1994, p. 7. (13) OJ No L 272, 26. 9 . 1981 , p. 19 . H OJ No L 15, 23 . 1 . 1993, p. 14. H OJ No L 196, 5. 7. 1982, p. 1 . H OJ No L 82, 25. 3. 1994, p. 23. H OJ No L 212, 21 . 7. 1982, p. 5. H OJ No L 298, 12. 11 . 1985, p. 9 . H OJ No L 322, 15. 12. 1994, p. 15. (3) OJ No L 380, 24. 12. 1992, p. 17. (4) OJ No L 261 , 25. 9 . 1976, p. 12. (0 OJ No L 161 , 2. 7. 1993, p. 48. j6) OJ No L 105, 19 . 4. 1978, p. 5. f) OJ No L 28, 1 . 2. 1988, p. 1 . 31 . 12. 94 Official Journal of the European Communities No L 350/67  Commission Regulation (EEC) No 1589/87 of 5 June 1987 on the sale by tender of butter to intervention agencies ('), as last amended by Regulation (EEC) No 1756/93,  Commission Regulation (EEC) No 570/88 of 16 February 1988 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (2), as last amended by Regulation (EC) No 3049/93 (3),  Commission Regulation (EEC) No 2839/93 of 18 October 1993 on the special sale of intervention butter for export to the Republics of the former Soviet Union (12), as last amended by Regulation (EC) No 2284/94 (13),  Commission Regulation (EC) No 1 588/94 of 30 June 1994 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Com ­ munity of the one part and Bulgaria and Romania of the other part (14), as amended by Regulation (EC) No 3109/94 (15); Whereas, in the abovementioned sector, the following Regulations must be repealed :  Commission Regulation (EEC) No 3677/81 of 22 December 1981 laying down detailed rules for the provision of administrative assistance in connection with the export of cheeses eligible for special treat ­ ment on import into Finland (1&lt;s), as amended by Regulation (EEC) No 222/88 ,  Commission Regulation (EEC) No 1316/93 of 28 May 1993 laying down detailed rules of application for the management of an annual quota of 1 000 tonnes of cheese and curds opened by the Community to Sweden (17), as amended by Regulation (EEC) No 2762/93 O 8),  Commission Regulation (EEC) No 429/90 of 20 February 1990 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community (4), as last amended by Regulation (EEC) No 1756/93,  Commission Regulation (EEC) No 1150/90 of 4 May 1990 laying down detailed rules for the application of the arrangements applicable to imports of certain milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT) Q, as last amended by Regulation (EEC) No 2975/90 (%  Commission Regulation (EEC) No 3378/91 of 20 November 1991 laying down detailed rules for the sale of butter from intervention stocks for export and amending Regulation (EEC) No 569/88 Q, as last amended by Regulation (EC) No 2283/94 (8), HAS ADOPTED THIS REGULATION :  Commission Regulation (EEC) No 3398/91 of 20 November 1991 on the sale by invitation to tender of skimmed-milk powder for the manufacture of compound feedingstuffs and amending Regulation (EEC) No 569/88 (9), as last amended by Regulation (EEC) No 1759/93, Article 1 1 . The following is added to Article 2 (2) of Regulation (EEC) No 1624/76 : Valvonnan alaiseksi tarkoitettu ja josta on asetettava vakuus [asetus (ETY) N:o 1624/76] Avsett att stÃ ¤llas under kontroll mot sÃ ¤kerhet (fÃ ¶rord ­ ning (EEG) nr 1624/76)'.  Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Com ­ munity and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Re ­ public (10), as last amended by Regulation (EEC) No 3550/93 ("), 2. The following is added to Article 4 (3) of Regulation (EEC) No 2315/76 : Asetuksen (ETY) N:o 2191 /81 tarkoituksiin tarkoi ­ tettu voi SmÃ ¶r avsett att anvÃ ¤ndas i enlighet med fÃ ¶rordning (EEG) nr 2191 /81 '. (12) OJ No L 260, 19. 10. 1993, p. 8 . (') OJ No L 146, 6. 6. 1987, p. 27. 0 OJ No L 55, 1 . 3 . 1988 , p. 31 . (3) OJ No L 273, 5. 11 . 1993, p. 7. O OJ No L 45, 21 . 2. 1990, p. 8 . O OJ No L 114, 5. 5. 1990, p. 21 . 0 OJ No L 283, 16. 10. 1990, p. 16. O OJ No L 319, 21 . 11 . 1991 , p. 40. O OJ No L 248, 23. 9 . 1994, p. 5. O OJ No L 320, 22. 11 . 1991 , p. 16. H OJ No L 62, 7. 3 . 1992, p. 34. (") OJ No L 324, 24. 12. 1993, p. 15. (13) OJ No L 248, 23. 9. 1994, p. 6. M OJ No L 167, 1 . 7. 1994, p. 8 . H OJ No L 328, 20. 12. 1994, p. 45. (16) OJ No L 367, 23. 12. 1981 , p. 12. (17) OJ No L 132, 29 . 5 . 1993, p. 73 . H OJ No L 251 , 8 . 10. 1993, p. 7. No L 350/68 Official Journal of the European Communities 31 . 12. 94 3. The following is added to Article 13(2):3 . In Annex I to Regulation (EEC) No 776/78 , the words '0406 Cheese and curd Austria' are deleted. 4. Regulation (EEC) No 1725/79 is amended as follows : 1 . The following is added to Article 4 (4) (b) : 'Ennakkovahvistus vain maitoainesosan osalta FÃ ¶rutfaststÃ ¤llelse av bidrag endast fÃ ¶r mjÃ ¶lkdelen', or 'Ennakkovahvistus vain sokeriainesosan osalta FÃ ¶rutfaststÃ ¤llelse av bidrag endast fÃ ¶r sockerdelen'. Rehuseosten valmistukseen tarkoitettu seos  asetus (ETY) N:o 1725/75 Blandning avsedd fÃ ¶r framstÃ ¤llning av foderbland ­ ningar  fÃ ¶rordning (EEG) nr 1725/79'. 4. The following is added to Article 16(1 ): 2. The following is added to Article 7 (2) : 'Ohjeellinen mÃ ¤Ã ¤rÃ ¤ Normkvantitet'. 'Asetuksen (ETY) N:o 1725/79 nojalla  rehuseokset, jotka on tarkoitettu maatiloille tai rehuseoksilla tapah ­ tuvaan jalostukseen, kasvatukseen tai lihotukseen Enligt fÃ ¶rordning (EEG) nr 1725/79  foderbland ­ ningar avsedda att anvÃ ¤ndas i ett jordbruksfÃ ¶retag, eller fÃ ¶r uppfÃ ¶dning eller gÃ ¶dning'. 5. The following is added to Article 2 (3) of Regulation (EEC) No 2967/79 : LoppukÃ ¤yttÃ ¶ : asetus (ETY) N:o 1535/77 ja (ETY) N:o 2967/79 SÃ ¤rskilt anvÃ ¤ndningsomrÃ ¥de : fÃ ¶rordningar (EEG) nr 1535/77 och (EEG) nr 2967/79'. 6. Article 4 of Regulation (EEC) No 2191 /81 is amended as follows : 1 . The following is added to the first paragraph : Asetuksen (ETY) N:o 2191 /81 mukaisesti alennettuun hintaan myyty voi 5 . The following is added to Article 1 6 (2) : 'LisÃ ¤todistus Kompletterande licens'. 6. In the 'Destination' column in Annex I, the words 'Austria and' are deleted. 8 . Regulation (EEC) No 1767/82 is amended as follows : 1 . In Annex I, points (e), (f) and (1) are deleted. 2. Annex III is amended as follows :  point B (4) is deleted ;  the words 'and (1)' in the introductory sentence of point D are deleted ;  in point D (2), the words 'and Finland' are deleted ;  in point D (5), the words 'Austria, Finland and' are deleted. 3 . In Annex IV the headings 'Austria' and 'Finland' are deleted. 9 . Regulation (EEC) No 1953/82 is amended as follows : 1 . In Article 1 , the words 'Austria or' are deleted. 2. The first paragraph of Article 2 is deleted. 3 . In Article 6 (1 ), the reference to Annex I is deleted. 4. In Article 6 (2) the word 'Austria' is deleted. 5. In Article 8 ( 1 ), the reference to Annex I is deleted. 6. Annex I is deleted. SmÃ ¶r till nedsatt pris i enlighet med fÃ ¶rordning (EEG) nr 2191 /81 '. 2. The following is added to the second paragraph : JÃ ¤lleenmyynti kielletty Ã terfÃ ¶rsÃ ¤ljning fÃ ¶rbjuden'. 7. Regulation (EEC) No 2729/81 is amended as follows : 1 . The following is added to Article 6(1 ): 'Erityisvienti [asetus (ETY) N:o / ] SÃ ¤rskild export (fÃ ¶rordning (EEG) nr ) . 2. The following is added to Article 6 (2) (a) : ViedÃ ¤Ã ¤n ilman vientipalautusta Att exporteras utan exportbidrag'. 31 . 12. 94 Official Journal of the European Communities No L 350/69  Maa- ja MetsÃ ¤talousministeriÃ ¶/InterventioyksikkÃ ¶ Maatalouspolitiikan osasto 10. Regulation (EEC) No 3143/85 is amended as follows : 1 . The following is added to Article 3(2): Mariankatu 23 PL 232 FIN-00171 Helsinki VoiÃ ¶ljyn valmistukseen tarkoitettu voi [asetus (ETY) N:o 3143/85] [Puhelin : (358-0) 160 4221 , telekopio (358-0) 160 4290] SmÃ ¶r fÃ ¶r tillverkning av smÃ ¶rolja eller koncentrerat smÃ ¶r (fÃ ¶rordning (EEG) nr 3143/85)'.  Statens jordbruksverk S-551 82 JÃ ¶nkÃ ¶ping [tel . : (46-36) 15 58 00, fax : (46-36) 11 18 60]. 2. The following is added to the first subparagraph of Article 5 (4) : 12. Regulation (EEC) No 570/88 is amended as follows : 1 . The following is added to Article 8(a):' voiÃ ¶ljy' tai 'ruuanlaittoon tarkoitettu voiÃ ¶ljy' tai'ruuanlaittoon ja leivontaan tarkoitettu voiÃ ¶ljy' tai 'ruuanlaittoon tarkoitettu voi' 'Yksinomaan asetuksen (ETY) N:o 570/88 4 artiklassa tarkoitettuihin lopputuotteisiin sisÃ ¤ltyvÃ ¤ksi tarkoitettu voiÃ ¶ljySmÃ ¶rolja eller koncentrerat smÃ ¶r fÃ ¶r matlagning ochbakning'. Koncentrerat smÃ ¶r avsett att anvÃ ¤ndas uteslutande i nÃ ¥gon av de produkter som anges i artikel 4 i fÃ ¶rord ­ ning (EEG) nr 570/88'. 3 . The following is added to the second subparagraph of Article 5 (4) : 2. The following is added to Article 8 (b) :Voista saatu ghee Ghee'. 'Yksinomaan asetuksen (ETY) N:o 570/88 4 artiklassa tarkoitettuihin lopputuotteisiin sisÃ ¤ltyvÃ ¤ksi tarkoitettu voi 4. The following is added to the first indent of Article 12(a): SmÃ ¶r avsett att anvÃ ¤ndas uteslutande i nÃ ¥gon av de produkter som anges i artikel 4 i fÃ ¶rordning (EEG) nr 570/88'.Tarkoitettu jalostettavaksi voiÃ ¶ljyksi ja sen jÃ ¤lkeen vÃ ¤littÃ ¶mÃ ¤sti kulutukseen [asetus (ETY) N:o 3143/85] 3. The following is added to Article 8 (c) : FÃ ¶r tillverkning av smÃ ¶rolja eller koncentrerat smÃ ¶r och dÃ ¤rpÃ ¥ fÃ ¶ljande direkt fÃ ¶rbrukning (fÃ ¶rordning (EEG) nr 3143/85)'. 'Yksinomaan asetuksen (ETY) N:o 570/88 kaavassa B tarkoitettuihin lopputuotteisiin sisÃ ¤ltyvÃ ¤ksi tarkoitettu merkkiaineita sisÃ ¤ltÃ ¤vÃ ¤ kerma 5. The following is added to the first indent of Article 12(b): GrÃ ¤dde, till vilken spÃ ¥rÃ ¤mnen tillsatts, fÃ ¶r anvÃ ¤ndning uteslutande i nÃ ¥gon av de produkter som anges i artikel 4 formel B i fÃ ¶rordning (EEG) nr 570/88'. Tarkoitettu pakattavaksi ja sen jÃ ¤lkeen vÃ ¤littÃ ¶mÃ ¤sti kulutukseen 4. The following is added to Article 9 (d) : Avsett att fÃ ¶rpackas fÃ ¶r direkt fÃ ¶rbrukning (fÃ ¶rordning (EEG) nr 3143/85)'. Asetuksen (ETY) N:o 570/88 9 artiklassa tarkoitettu vÃ ¤lituote, joka on tarkoitettu yksinomaan saman asetuksen 4 artiklassa tarkoitettuihin lopputuotteisiin sisÃ ¤ltyvÃ ¤ksi6. The following is added to the first indent of Article 12(c): Mellanprodukt som avses i artikel 9 i fÃ ¶rordning (EEG) nr 570/88 avsedd att anvÃ ¤ndas uteslutande i nÃ ¥gon av de produkter som anges i artikel 4 i samma fÃ ¶rord ­ ning'. Tarkoitettu vÃ ¤littÃ ¶mÃ ¤Ã ¤n kulutukseen [asetus (ETY) N:o 3143/85] FÃ ¶r direkt fÃ ¶rbrukning (fÃ ¶rordning (EEG) nr 3143/85) . 5. The following are added to Annex VIII, under the points indicated : (a) in the first indent of point A (a) :1 1 . The following addresses are added to the Annex to Regulation (EEC) No 1589/87 : MerkittÃ ¤vÃ ¤ksi ja asetuksen (ETY) N:o 570/88 3 artiklan a kohdan mukaisesti valmistettavaksi tarkoitettu voi  Agrarmarkt AustriaDresdner StraÃ e 70 A-1201 Wien [tel.: (43-1 ) 3 31 51-309/312 (Zertifikate): (43-1) 3 31 51-318 (Beihilfen), Telefax : (43-1 ) 3 31 51-399] ; SmÃ ¶r till vilket spÃ ¥rÃ ¤mnen skall tillsÃ ¤ttas och som skall anvÃ ¤ndas i enlighet med artikel 3 a i fÃ ¶rord ­ ning (EEG) nr 570/88' ; No L 350/70 Official Journal of the European Communities 31 . 12. 94 (b) in the first indent of point A (b) : SmÃ ¶r avsett att koncentreras och anvÃ ¤ndas i enlighet med artikel 3 b i fÃ ¶rordning (EEG) nr 570/88' :'VoiÃ ¶ljyksi ja merkittÃ ¤vÃ ¤ksi tarkoitettu asetuksen (ETY) N:o 570/88 3 artiklan a kohdan mukaisesti valmistettu voi (h) in the first indent of point B (b) : SmÃ ¶r som skall koncentreras och tillsÃ ¤ttas spÃ ¥rÃ ¤mnen och som skall anvÃ ¤ndas i enlighet med artikel 3 a i fÃ ¶rordning (EEG) nr 570/88' ;  Asetuksen (ETY) N:o 570/88 3 artiklan b kohdan mukaiseen valmistukseen tarkoitettu voi  Asetuksen (ETY) N:o 570/88 3 artiklan b kohdan mukaiseen valmistukseen tarkoitettu voiÃ ¶ljy (c) in the first indent of point A (c) : Asetuksen (ETY) N:o 570/88 9 artiklassa tarkoi ­ tetun vÃ ¤lituotteen valmistukseen tarkoitettu merk ­ kiaineita sisÃ ¤ltÃ ¤vÃ ¤ voi  SmÃ ¶r avsett att anvÃ ¤ndas i enlighet med artikel 3 b i fÃ ¶rordning (EEG) nr 570/88  Koncentrerat smÃ ¶r avsett att anvÃ ¤ndas i enlighet med artikel 3 b i fÃ ¶rordning (EEG) nr 570/88' : SmÃ ¶r som har tillsatts spÃ ¥rÃ ¤mnen fÃ ¶r framstÃ ¤llning av en sÃ ¥dan mellanprodukt som avses i artikel 9 i fÃ ¶rordning (EEG) nr 570/88' ; (i) in the first indent of point B (c) : (d) in the first indent of point A (d) : Asetuksen (ETY) N:o 570/88 9 artiklassa tarkoi ­ tetun vÃ ¤lituotteen valmistukseen tarkoitettu merk ­ kiaineita sisÃ ¤ltÃ ¤vÃ ¤ voiÃ ¶ljy '  Asetuksen (ETY) N:o 570/88 9 artiklan mukaisen vÃ ¤lituotteen valmistukseen tarkoi ­ tettu voi  Asetuksen (ETY) N:o 570/88 9 artiklan mukaisen vÃ ¤lituotteen valmistukseen tarkoi ­ tettu voiÃ ¶ljy Koncentrerat smÃ ¶r som har tillsatts spÃ ¥rÃ ¤mnen fÃ ¶r framstÃ ¤llning av en sÃ ¥dan mellanprodukt som avses i artikel 9 i fÃ ¶rordning (EEG) nr 570/88' ; (e) in the first indent of point A (e) :  SmÃ ¶r avsett att anvÃ ¤ndas vid framstÃ ¤llning av en sÃ ¥dan mellanprodukt som avses i artikel 9 i fÃ ¶rordning (EEG) nr 570/88  Koncentrerat smÃ ¶r avsett att anvÃ ¤ndas vid framstÃ ¤llning av en sÃ ¥dan mellanprodukt som avses i artikel 9 i fÃ ¶rordning (EEG) nr 570/88' ; (j) in the first indent of point B (d) : '  Asetuksen (ETY) N:o 570/88 4 artiklassa tarkoitettuihin lopputuotteisiin sisÃ ¤ltyvÃ ¤ksi tarkoitettu merkkiaineita sisÃ ¤ltÃ ¤vÃ ¤ voi  Asetuksen (ETY) N:o 570/88 4 artiklassa tarkoitettuihin lopputuotteisiin sisÃ ¤ltyvÃ ¤ksi tarkoitettu merkkiaineita sisÃ ¤ltÃ ¤vÃ ¤ voiÃ ¶ljy  Asetuksen (ETY) N:o 570/88 4 artiklassa tarkoitettuihin lopputuotteisiin sisÃ ¤ltyvÃ ¤ksi tarkoitettu vÃ ¤lituote *  Asetuksen (ETY) N:o 570/88 4 artiklassa tarkoitettuihin lopputuotteisiin sisÃ ¤ltyvÃ ¤ksi tarkoitettu voi  Asetuksen (ETY) N:o 570/88 4 artiklassa tarkoitettuihin lopputuotteisiin sisÃ ¤ltyvÃ ¤ksi tarkoitettu voiÃ ¶ljy  Asetuksen N:o 570/88 4 artiklassa tarkoitet ­ tuihin lopputuotteisiin sisÃ ¤ltyvÃ ¤ksi tarkoitettu vÃ ¤lituote  SmÃ ¶r som har tillsatts spÃ ¥rÃ ¤mnen och som skall anvÃ ¤ndas i sÃ ¥dana slutprodukter som avses i artikel 4 i fÃ ¶rordning (EEG) nr 570/88  Koncentrerat smÃ ¶r som har tillsatts spÃ ¥rÃ ¤mnen och som skall anvÃ ¤ndas i sÃ ¥dana slutprodukter som avses i artikel 4 i fÃ ¶rordning (EEG) nr 570/88  Mellanprodukter som skall anvÃ ¤ndas i sÃ ¥dana slutprodukter som avses i artikel 4 i fÃ ¶rordning (EEG) nr 570/88' ;  SmÃ ¶r avsett att anvÃ ¤ndas i sÃ ¥dana slutprodukter som avses i artikel 4 i fÃ ¶rordning (EEG) nr 570/88 eller  Koncentrerat smÃ ¶r avsett att anvÃ ¤ndas i sÃ ¥dana slutprodukter som avses i artikel 4 i fÃ ¶rordning (EEG) nr 570/88  Mellanprodukter avsedda att anvÃ ¤ndas i sÃ ¥dana slutprodukter som avses i artikel 4 i fÃ ¶rordning (EEC) nr 570/88'. (f) in the first indent of point A (f) : 'Asetuksen (ETY) N:o 570/88 4 artiklan 2 kohdassa tarkoitettuihin tuotteisiin sisÃ ¤ltyvÃ ¤ksi tarkoitettu merkkiaineita sisÃ ¤ltÃ ¤vÃ ¤ kerma 13 . Regulation (EEC) No 429/90 is amended as follows : 1 . The following is added to Article 10 (3):GrÃ ¤dde som tillsatts spÃ ¥rÃ ¤mnen och som skall anvÃ ¤ndas i sÃ ¥dana produkter som avses i artikel 4.2 i fÃ ¶rordning (EEG) nr 570/88' ; '  VoiÃ ¶ljy  asetus (ETY) N:o 429/90  VoiÃ ¶ljy ruoanlaittoon ja leivontaan  asetus (ETY) (g) in the first indent of point B (a) : N:o 429/90  SmÃ ¶rolja  fÃ ¶rordning (EEG) nr 429/90  Koncentrerat smÃ ¶r fÃ ¶r matlagning och bakning  'VoiÃ ¶ljyksi tarkoitettu ja asetuksen (ETY) N:o 570/88 3 artiklan b kohdan mukaisesti valmistettu voi forordning (EEG) nr 429/90 . 31 . 12. 94 Official Journal of the European Communities No L 350/71 2. The following is added to Article 14 : 17. Regulation (EEC) No 584/92 is amended as follows : 1 . The following is added to Article 3 (d) : Pakattu ja yhteisÃ ¶ssÃ ¤ vÃ ¤littÃ ¶mÃ ¤sti kulutukseen tarkoi ­ tettu voiÃ ¶ljy (vÃ ¤hittÃ ¤iskaupan haltuun otettavia) FÃ ¶rpackat koncentrerat smÃ ¶r fÃ ¶r direkt fÃ ¶rbrukning inom gemenskapen (avsett fÃ ¶r detaljhandeln)'. 'Asetus (ETY) N:o 584/92 FÃ ¶rordning (EEG) nr 584/92'. 2. The following is added to Article 3 (e) :14. The following is added to Article 3 (d) of Regula ­ tion (EEC) No 1150/90 : 'Asetuksessa (ETY) N:o 584/92 sÃ ¤Ã ¤detty maksun alennusAlennettu maksu 50 %, AKT/MMA -tuote  asetus (ETY) N:o 715/90 Avgift nedsatt i enlighet med fÃ ¶rordning (EEG) nr 584/92'.Avgiften nedsatt med 50 % , AVS/ULT-varor  fÃ ¶rordning (EEG) nr 715/90'. 18 . Regulation (EEC) No 2839/93 is amended as follows : 1 . The following is added to Article 10 (2): 15. Regulation (EEC) No 3378/91 is amended as follows : 1 . The following is added to Article 9 ( 1 ) : 'Ilman korvausta [asetus (ETY) N:o 2839/93] Utan exportbidrag (fÃ ¶rordning (EEG) nr 2839/93).Asetuksen (ETY) N:o 3378/81 mukaisesti vietÃ ¤vÃ ¤ksi tarkoitettu voi 2. The following is added to Article 10 (3): SmÃ ¶r fÃ ¶r export enligt fÃ ¶rordning (EEG) nr 3378/91 . Tarkoitettu vietÃ ¤vÃ ¤ksi entisen Neuvostoliiton tasaval ­ toihin2. The following is added to Article 10 (3) : Avsett fÃ ¶r export till de fÃ ¶re detta Sovjetrepublikerna . Jalostettavaksi tarkoitettu voi  asetus (ETY) N:o 3378/91 3 . The following is added to the Annex : SmÃ ¶r fÃ ¶r beredning (fÃ ¶rordning (EEG) nr 3378/91 ) . 3. The following is added to the second subparagraph of Article 10 (4) :  Agrarmarkt Austria Dresdner StraÃ e 70 A-1201 Wien [tel, : (43-1 ) 3 31 51-309/ (Zertifikate): (43-1 ) 3 31 51-309/312 (Zertifikate) : (43-1 ) 3 31 51-318 (Beihilfen), Telefax : (43-1 ) 3 31 51-399], Asetuksen (ETY) N:o 3378/81 mukaisesti vietÃ ¤vÃ ¤ksi tarkoitettu voiÃ ¶ljy Koncentrerat smÃ ¶r fÃ ¶r export enligt fÃ ¶rordning (EEG) nr 3378/91 '.  Maa- ja MetsÃ ¤talousministeriÃ ¶/InterventioyksikkÃ ¶ Maatalouspolitiikan osasto 4. The following is added to the first indent of Article 13 (a): Manankatu 23 PL 232 FIN-00171 Helsinki [Puhelin : (358-0) 160 4221 , Telekopio (358-0) 160 4290]Tarkoitettu jalostettavaksi ja vietÃ ¤vÃ ¤ksi [asetus (ETY)N:o 3378/91 ]  Statens jordbruksverk S-551 82 JÃ ¶nkÃ ¶ping Avsett fÃ ¶r beredning och dÃ ¤rpÃ ¥ fÃ ¶ljande export (fÃ ¶rord ­ ning (EEG) nr 3378/91 )'. [tel.: (46-36) 15 58 00, fax : (46-36) 11 I8 60]. 5. The following is added to the first indent of Article 13 (b): 19 . The following is added to Article 3 (d) and (e) of Regulation (EC) No 1588/94 : VietÃ ¤vÃ ¤ksi tarkoitettu voiÃ ¶ljy [asetus (ETY) N:o 3378/91 ] 'Asetus (EY) N:o 1588/94 FÃ ¶rordning (EG) nr 1588/94'.Koncentrerat smÃ ¶r fÃ ¶r export (fÃ ¶rordning (EEG) nr 3378/91 )'. 6. The following is added to Article 14 (2) : ' Ilman korvausta [asetus (ETY) N:o 3378/91 ] Utan exportbidrag (fÃ ¶rordning (EEG) nr 3378/91 ). 16 . The following is added to Article 14 of Regulation (EEC) No 3398/91 : Article 2 The following Regulations are hereby repealed :  Regulation (EEC) No 3677/81 ,  Regulation (EEC) No 1316/93. Article 3 This Regulation shall enter into force on 1 January 1995, subject to entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Tarkoitettu denaturoitavaksi tai jalostettavaksi [asetus (ETY) N:o 3398/91 ] Avsett att denatureras eller beredas (fÃ ¶rordning (EEG) nr 3398/91 )'. No L 350/72 Official Journal of the European Communities 31 . 12. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1994. For the Commission Rene STEICHEN Member of the Commission